Judgment, Supreme Court, New York County (Carol Berk-man, J.), rendered March 25, 2009, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth and fifth degrees, and auto stripping in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 2 to 4 years, unanimously affirmed.
Testimony that the police found two blackened glass pipes in defendant’s backpack constituted irrelevant and prejudicial evidence of an uncharged crime, and the prosecutor’s summation comments on this evidence were also improper. However, we find that these errors were harmless in light of the overwhelming evidence of guilt (see People v Crimmins, 36 NY2d 230 [1975]). The police arrested defendant immediately after a witness saw a person meeting defendant’s particularized description breaking into the the victim’s car. Defendant had the victim’s wallet, and the circumstances clearly established that he stole the wallet from the car and did not merely find it.
Defendant’s arguments concerning other evidence of uncharged crimes are unpreserved and we decline to review them *571in the interest of justice. As an alternative holding, we similarly find that any error was harmless.
We have considered and rejected defendant’s ineffective assistance of counsel claim. Concur — Andrias, J.P., Catterson, Moskowitz, Manzanet-Daniels and Román, JJ.